Citation Nr: 0702889	
Decision Date: 01/31/07    Archive Date: 02/06/07	

DOCKET NO.  05-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1974 to October 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefits sought on appeal.  The 
case has been referred to the Board for appellate review.

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


REMAND

With respect to the veteran's claim for an initial evaluation 
in excess of 10 percent for hepatitis C, the veteran has 
related in a statement dated in January 2006 and in testimony 
presented at a BVA hearing in March 2006 that his disability 
had increased in severity following treatment for his 
hepatitis C.  For example, in a January 2006 statement the 
veteran stated that following treatment he was unable to 
walk, sit or sleep and at his BVA hearing the veteran 
reported that he had lost weight during treatment and had 
experienced incapacitating episodes.  

While the veteran was afforded a VA examination in April 
2004, the primary purpose of that examination was to 
determine the etiology of the veteran's hepatitis, rather 
than assess the severity of his disability and the 
examination report contains limited clinical findings with 
which to evaluate the veteran's disability under Diagnostic 
Code 7354.  In addition, the January 2006 statement from the 
veteran suggests that he may have sequelae of treatment he 
received from his hepatitis which could possibly be evaluated 
separately, as provided for by "Note 1" under Diagnostic 
Code 7354.  Under these circumstances given the veteran's 
contentions, the Board is of the opinion that the veteran 
should be afforded an additional examination to assess the 
severity of his hepatitis C.

With respect to the veteran's claim for permanent and total 
disability rating for pension purposes, while the veteran has 
primarily indicated that he is unable to work as a result of 
his hepatitis C, records from the veteran's private physician 
indicates that the veteran has been diagnosed with other 
disorders that have not been evaluated by the VA.  

For example, a record dated in September 2004 shows that in 
addition to chronic hepatitis C,  the veteran was diagnosed 
as having depression, hypertension, myalgia, and HSV [herpes 
simplex virus] and a record dated in February 2006 showed 
assessments of RLS [restless leg syndrome] and anxiety.  
Since the veteran has not been afforded a VA general medical 
examination in connection with his claim for a permanent and 
total disability rating for pension purposes and medical 
records suggest the presence of additional disorders that 
have not been evaluated or considered by the RO in connection 
with this claim, the Board believes the veteran should be 
afforded a VA examination to assess the nature and severity 
of the veteran's disabilities.  

In addition, a March 2006 statement from the Nevada 
Department of Employment, Training and Rehabilitation relates 
that the veteran had been a client of the Bureau of 
Vocational Rehabilitation between December 2003 and November 
2004.  A statement noted that during that time the veteran 
was never able to participate in work or work-related 
activity due to his ongoing illness and that his case was put 
on a "medical interrupt" status, but that he was never able 
to recover to engage in the program.  Such records are 
clearly relevant to the veteran's claim for permanent and 
total disability rating for pension purposes and should be 
obtained.  In addition, at the veteran's BVA hearing he 
indicated, in essence, that he had never had any vocational 
rehabilitation, but that he had applied and been denied.  
This suggests that there may be a VA vocational 
rehabilitation folder, and although it would likely contain 
limited information if it exists, any such information, 
including the reasoning behind the denial of vocational 
rehabilitation benefits would be relevant to the veteran's 
current appeal.  As such, any VA vocational rehabilitation 
folder should be obtained and associated with the claims 
file.

Lastly, while the RO provided notice to the veteran 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for service 
connection for hepatitis C, it is not clear that the veteran 
has been provided adequate notice in connection with his 
claim for a higher initial evaluation following the May 2004 
rating decision that granted service connection for hepatitis 
C.  

While notice was provided to the veteran in March 2006 that 
could possibly be construed as providing notice consistent 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the veteran's claim for a 
higher evaluation for his hepatitis C, since this case is 
being returned to the RO for other evidentiary development, 
the RO should ensure that additional notice to the veteran in 
connection with his claim for a higher initial evaluation for 
his hepatitis C, in accordance with VA's duty to notify, is 
provided.

This case is returned to the RO via the Appeals Management 
Center in Washington, DC. and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is remanded for the following actions:

1.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an initial evaluation in excess of 10 
percent for hepatitis C.

2.  The RO should obtain and associate 
with the claims file any VA vocational 
rehabilitation folder pertaining to the 
veteran.  This would include any 
application made by the veteran and any 
notice of a decision regarding that 
application.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file records 
from the Nevada Department of Education, 
Training and Rehabilitation, Bureau of 
Vocational Rehabilitation pertaining to 
the veteran for the period of time dated 
between December 2003 and November 2004.

4.  The veteran should be afforded an 
examination of his hepatitis C to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment the veteran has received for 
his hepatitis C.  The examiner should 
specify whether fatigue, malaise and 
anorexia are present, and if so, the 
frequency of the symptomatology and 
whether the veteran's disability requires 
dietary restrictions, continuous 
medication or is productive of 
incapacitating episodes.  If the 
veteran's disability is found to be 
productive of incapacitating episodes, 
the examiner is requested to specify the 
total duration of those incapacitating 
episodes on a yearly basis.  The examiner 
should also specify whether the veteran's 
disability or treatment for his 
disability has produced sequelae or 
additional disability, and if so, specify 
the nature of such sequelae or 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The veteran should be afforded a 
general medical examination to ascertain 
the nature, severity and manifestations 
of all disabilities that may be present.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following the 
examination and review, offer comments 
and an opinion as to the nature and 
severity of all disabilities that may be 
present and comments and an opinion as to 
the degree of impairment these 
disabilities cause in the veteran's 
capacity for performing substantially 
gainful employment.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



